Citation Nr: 1419433	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-46 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for right shoulder impingement syndrome, prior to January 6, 2012.

3.  Entitlement to a rating higher than 10 percent for right shoulder impingement, from January 6, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel

INTRODUCTION

The Veteran had active service from October 1988 to October 1992, May 2002 to June 2002, and June 2004 to June 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the August 2011 Board hearing, the VLJ posed relevant questions, discussed the evidence of record, and sought to identify pertinent evidence that was not of record.  In so doing, the VLJ informed the Veteran and his representative of the issues on appeal, the basis of the prior determination and the elements of the claims that were lacking.  A review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his service organization representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony, oral presentation, and questions posed, which focused on the evidence and elements necessary to 

substantiate the claims.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

In November 2011, the Board remanded these claims to obtain VA treatment records from Tallahassee and Pensacola, and to afford the Veteran VA examinations.  Records from Tallahassee and Pensacola were obtained and are 
located in the claims file and Virtual VA.  Additionally, the Veteran was afforded VA examinations in January 2012.  As such, the Board is satisfied that there has been substantial compliance with prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  That development having been completed, the claims are now ready for appellate review. 

In an August 2012 rating decision, the RO granted an increased evaluation of 10 percent for the Veteran's right shoulder, effective January 2012.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Court found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the evidence indicates that the Veteran currently works full time.  See January 2012 VA examination.  Accordingly, the Board finds that Rice is not applicable in this case.


FINDINGS OF FACT

1.  The Veteran's GERD is manifested by symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain; the Veteran's GERD is not productive of considerable impairment to health.

2.  Prior to January 6, 2012, the Veteran's right shoulder impingement syndrome was manifested by arthritis and some limitation of motion due to pain.  

3.  From January 6, 2012, the Veteran's right shoulder impingement syndrome is not manifested by limitation of motion of the arm to shoulder level.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no higher, for GERD, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.114, Diagnostic Code 7346 (2013).

2.  Prior to January 6, 2012, the criteria for an initial rating of 10 percent, but no higher, for the Veteran's right shoulder impingement syndrome, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5200-5203 (2013).

3.  From January 6, 2012, the criteria for a rating higher than 10 percent for the Veteran's right shoulder impingement syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5200-5203 (2013).
	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  

The Veteran's claim for increased initial ratings arises from his disagreement with the initial evaluations following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and the Veteran has been afforded VA examinations.  Virtual VA records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating Claims

The Veteran seeks increased ratings for his GERD and right shoulder impingement syndrome.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the appeal for higher evaluations arises from the initial rating decision that established service connection for the disabilities and assigned the initial disability evaluations.  Therefore, the entire rating period is to be considered, including the possibility of staged ratings (i.e., separate ratings for separate periods of time) based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The issues have been characterized accordingly.

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disabilities.

A.  Entitlement to an Initial Compensable Rating for GERD

Service connection for GERD was established by an August 2006 rating decision, at which time a noncompensable rating was assigned, effective October 2005.  The Veteran contends that his disability is more severe than what is represented by a noncompensable rating. 

The Veteran's GERD is currently rated analogously to a hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346, because GERD does not have a specific Diagnostic Code.  Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms present for the 30 percent evaluation with less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A rating of 30 percent is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A rating of 50 percent is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 

A June 2006 VA outpatient note indicates that the Veteran's GERD was controlled with medication.  See June 2006 treatment note.

The Veteran was afforded a VA examination in August 2006.  The Veteran reported epigastric or substernal regurgitation of mostly liquid, but occasionally food, into the back of his throat, before receiving treatment.  The Veteran reported taking omeprazole, which worked most of the time and resulted in occasional symptomatology.  He stated he did not have nausea, vomiting, diarrhea, or constipation.  There was no noted difficulty in swallowing food or liquids and no hematemesis, hematochezia, or melena.  The Veteran was diagnosed with GERD, on medical therapy with no residuals.  See August 2006 VA examination.

Several friends and coworkers of the Veteran submitted statements in March 2007 and October 2009, indicating that the Veteran has vomited from excess stomach acid and also experienced pyrosis, regurgitation, dysphagia and substernal pain.  The Veteran submitted a statement in October 2009 indicating that he suffers from pyrosis, regurgitation, vomiting, dysphagia and substernal pain.  

The Veteran was afforded a VA examination in February 2010.  He reported taking omeprazole twice a day for his GERD.  He reported a burning sensation or pain that was mostly controlled by medication, but that he occasionally had regurgitation of food.  He denied nausea, hematemesis, diarrhea, constipation, or melena.  See February 2010 VA examination.  

A VA outpatient note from July 2011 indicated that the Veteran's GERD symptoms were well controlled.  See July 2011 treatment note.

The Veteran testified in August 2011 at a Board hearing that he has had to change his diet due to his GERD and that he experiences regurgitation and heartburn.  See August 2011 BVA Hearing Transcript, pages 6-8.  

The Veteran was afforded a VA examination in January 2012.  He reported pyrosis and nausea, but denied vomiting, hematemesis, and melena.  There were no additional pertinent physical findings or complications noted.  The examiner indicated that the Veteran had extensive GERD, indicative of a lower esophageal sphincter dysfunction.  

The Board finds the Veteran is entitled to an initial rating of 10 percent.  As stated previously, a rating of 10 percent is warranted when there are two or more of the symptoms present for the 30 percent evaluation with less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  These symptoms include dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.  Id.  The Veteran has indicated that he experiences dysphagia, pyrosis, regurgitation and substernal or arm or shoulder pain.  See October 2009 statement and January 2012 VA examination.  The Board finds these symptoms are capable of lay observation, and that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements regarding his GERD symptoms to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Given that the Veteran experiences two or more symptoms present for the 30 percent evaluation, the Board finds that the Veteran is entitled to an initial disability rating of 10 percent.

The Veteran is not entitled to a rating higher than 10 percent, however, as the evidence of record does not demonstrate that the Veteran's GERD symptoms are productive of considerable impairment of health.  In fact, on multiple occasions, it has been noted that the Veteran's GERD is well controlled and the Veteran has not suffered from vomiting, hematemesis, or melena, and there was no noted impairment of health.

The Board has also considered whether any alternate Diagnostic Codes allow for a higher evaluation.  However, the Board finds that the most appropriate rating criteria is Diagnostic Code 7346, as the Veteran's symptoms more closely approximate that rating criteria.

Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's GERD is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for GERD shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his GERD.  Additionally, although the Veteran has indicated his GERD affects his ability to work, there is no evidence of marked interference with employment due to the disability, as the Veteran is still employed full-time.  See January 2012 VA examination.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating of 10 percent.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

B.  Right Shoulder Impingement

Service connection for right shoulder impingement was established by an August 2006 rating decision, at which time a noncompensable rating was assigned, effective October 2005.  In an August 2012 rating decision, the RO granted an increased evaluation of 10 percent, effective January 2012.  

The Veteran contends that his disability is more severe than what is represented by a noncompensable rating, prior to January 6, 2012 and a 10 percent rating, from January 6, 2012.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  The Veteran is right handed and as such, major, as opposed to minor, extremity disability ratings are applicable.  38 C.F.R. § 4.69.  

Diagnostic Codes 5200, 5202 and 5203 will not be discussed here, as the Veteran has not demonstrated such pathology as ankylosis or impairment of the humerus, clavicle or scapula such that would merit consideration under these additional codes.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides that motion of the arm limited to the shoulder level warrants a 20 percent disability rating, and motion limited to midway between the side and shoulder level warrants a 30 percent rating.  A limitation of motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  

1.  Entitlement to an Initial Compensable Rating for Right Shoulder Impingement, Prior to January 6, 2012

Prior to January 6, 2012, the Veteran is rated noncompensably for his right shoulder impingement.  

The Veteran was afforded a VA examination in August 2006.  He reported an inability to lift weights, work repetitively over his head or do any heavy construction.  On examination, his shoulder had a forward flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  The examiner stated that additional limitation due to repetitive use or flare-ups could not be determined without resorting to speculation, as there was no discomfort or difficulty with range of motion testing.  He was diagnosed with right shoulder impingement syndrome with no significant objective findings at the time.  

The Veteran sought treatment at a VA outpatient center in November 2008 for problems raising his right arm.  It was noted that he had pain with abduction but no history of dislocation.  Examination revealed 175 degrees of flexion, and external rotation to 45 degrees.  There was no significant tenderness over the joint, but he had a positive impingement sign.  There was no evidence of anterior, posterior, or inferior stability.  X-rays demonstrated some mild changes in the acromioclavicular joint.

The Veteran was afforded a VA examination in February 2010.  The Veteran reported pain in the right arm.  On physical examination, he had exquisite tenderness with superficial palpation of the right forearm and arm, which the examiner noted was not related to his impingement syndrome.  There was no deformity, swelling, stiffness, weakness, locking, giving way or instability noted.  The examiner stated that range of motion was not "of diagnostic value" due to the tenderness and myofasical pain of unknown etiology.  An x-ray demonstrated minimal acromioclavicular spurring.  The Veteran testified in August 2010 that he 

has a constant dull pain in the shoulder and that repetitive movements aggravate the pain.  See August 2010 BVA Hearing Transcript, page 9.  The Veteran also asserted that he could not lift his arm above his shoulder level.  Id. at page 10.  

In this case, limitation of motion is not shown to be severe enough to warrant a compensable evaluation under Diagnostic Code 5201.  As noted above, however, the provisions of 38 C.F.R. § 4.59 provide that the intent of the rating schedule is to assign a compensable rating for joints that are actually painful.  Furthermore, when limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis).
  
Evidence indicates that the Veteran had a limited range of motion due to pain during a November 2008 VA outpatient visit.  Additionally, x-rays have demonstrated mild arthritic changes in the joint.  Therefore, given that there is evidence that the Veteran has arthritis and experiences a slight loss of range of motion due to pain, the Board will assign a 10 percent rating under Diagnostic Code 5003.

While the Board grants a 10 percent rating for the Veteran's right shoulder impingement syndrome, the Board finds no evidence showing that right shoulder motion at any time has objectively been limited to shoulder level in order to warrant a higher rating of 20 percent.  Although the Veteran has testified that his arm motion is limited to shoulder level, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right shoulder disability.  The symptomatology noted in the medical and lay evidence have been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a rating higher than 10 percent at any time prior to January 6, 2012.




Extraschedular Consideration

The Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's right shoulder disability is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for a right shoulder disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his right shoulder or caused a marked interference with employment.  In fact, the February 2010 VA examiner noted that there were no incapacitating episodes and no impediment to the Veteran's usual occupation secondary to his right shoulder.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating of 10 percent.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



2.  Entitlement to a Rating Higher than 10 Percent for Right Shoulder Impingement, from January 6, 2012

In an August 2012 rating decision, the RO granted an increased evaluation of 10 percent, effective January 2012, based on painful limitation of motion and arthritis.

The Veteran was afforded a VA examination in January 2012.  The Veteran stated that he was currently working full time but that he has a constant dull ache in the right shoulder and overhead work is difficult to complete.

Examination revealed a painful limited range of motion.  The Veteran had a flexion to 160 degrees, with pain beginning at 130 degrees, and abduction to 145 degrees with painful motion beginning at 120 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions and no further loss of motion.  It was noted that the Veteran had less movement that normal in the right arm and had pain on movement.  There was no localized tenderness or guarding.  Muscle strength was 5/5.  The Veteran was noted to have acromioclavicular spurring.  X-rays demonstrated mild degenerative changes of the glenohumeral and acromioclavicular joints.  The examiner noted that overhead tasks were difficult for the Veteran due to his right shoulder.

As stated previously, in order to warrant a higher rating of 20 percent under Diagnostic Code 5201, the Veteran's range of motion of the arm must be limited to shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

However, in this case, the Veteran's arm was limited, at most, to 130 degrees flexion, as noted during January 2012 VA examination.  This is above shoulder level.  Therefore, based upon this measurement, the Board finds that the Veteran is not entitled to a higher rating for his right shoulder disability under Diagnostic Code 5201.  There is no evidence of record that indicates the Veteran's range of motion of the right arm was limited to shoulder level, from January 6, 2012.

In considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups, the Board finds in considering the foregoing and applying the above figures to the limitation of motion codes, that the criteria for a 20 percent rating for the right shoulder are not satisfied.  There is no limitation of motion due to pain that is so great and persistent so as to result in limited motion to the degree required for a higher rating of 20 percent under the cited limitation of motion code.  

There is no credible evidence that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors results in the right shoulder being limited in motion to the extent required for a 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right shoulder disability.  The symptomatology noted in the medical and lay evidence have been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5201; see also Fenderson, supra. 

Extraschedular Consideration 

The Board has also considered whether the Veteran's right shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence. 

The Veteran's current 10 percent rating for his right shoulder disability contemplates his functional impairment as well as his subjective complaints of pain and loss of motion.  Therefore, the Veteran's subjective complaints are included in the 10 percent rating.  

Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to an initial rating of 10 percent, but no higher, for GERD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to an initial rating of 10 percent, but no higher, for right shoulder impingement syndrome, prior to January 6, 2012, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a rating higher than 10 percent for right shoulder impingement syndrome, from January 6, 2012, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


